DETAILED ACTION
This action is in response to the application filed 24 January 2020, claiming benefit back to 26 July 2017.
	Claims 1 – 7 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. (Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
	Claim 1 recites the limitations of “filtering out the insignificant attributes/variables based on significance of information about the default, to get a corresponding one or more filtered variables containing information about the default”; however Applicant’s disclosure fails must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention:

[0047] In another aspect, the proposed method involves filtering out the insignificant attributes and clustering them into one or more clusters, based on similarity of information contained in attributes of the response variable.

[0056] In another aspect, the insignificant attributes are filtered out and the remaining variables are clustered into one or more clusters based on similarity of information. 

[0070] In another aspect, the abovementioned variables are further refined by removing variables that do not possess significant information about abovementioned packet of information, in a process referred to as insignificant data filtration.

[00113] In another embodiment, the attributes, along with their data, once structured in an expected format for the system, can be further refined by removing attributes without significant information about the default. In this process, the variables of higher significance, after studying historical data, can be retained within the system, while other attributes can be removed. The described process is referred to as insignificant data filtration.

[00132] In another embodiment, in step 610, insignificant variables at filtered out, and at step 612, variable based data is prepared, and dimensions thereof are reduced. In another embodiment, variables converted can be further screened using a step of insignificant variable filtration (610). The step of insignificant variable filtration includes checking each variable for its significance and thus retaining significant variables only. The significant variables vary depending on sector and model. The insignificant variable filtration can be followed by a step of data preparation (612), which involves correlation analysis for independence and data clustering; dimension reduction; and data separation.

	None of the above cited paragraphs, or anywhere else in Applicant’s disclosure, provides any description of HOW said attributes / variables are filtered, or what is considered to be ‘significant’ versus ‘insignificant’. It merely describes the intended result of the invention, i.e. that the variables will be ‘filtered out’1.  As such, Applicant’s disclosure fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
	
	Claim 1 further recites the limitations of “clustering instrument transaction data and any or a combination of one or more external and internal data attributes, based on similarity of information to get one or more clusters”; however, Applicant’s disclosure fails must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Turning to Applicant’s specification:

[0047] In another aspect, the proposed method involves filtering out the insignificant attributes and clustering them into one or more clusters, based on similarity of information contained in attributes of the response variable.

[0054] In another aspect, a system is disclosed for exchanging packets pertaining to an instrument, said system comprising: non-transitory storage device; and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines include: a data unit, which when executed by the one or more processors, retrieves and collates instrument transaction data and any or a combination of one or more external and internal data attributes; a clustering unit, which when executed by the one or more processors, clusters the data variables based on similarity of information; a dimension reduction unit, which when executed by the one or more processors, reduces the dimension of the clusters; a modelling unit, which when executed by the one or more processors, builds a predictive model; a testing unit, which when executed by the one or more processors, tests the predictive capability of said predictive model; and a prediction unit, which when executed by the one or more processors, predicts one or more packets.

[0056] In another aspect, the insignificant attributes are filtered out and the remaining variables are clustered into one or more clusters based on similarity of information. 

	None of the above cited paragraphs, or anywhere else in Applicant’s disclosure, provides any description of what is meant by ‘similarity’, or how it is used to cluster instrument transaction data and any or a combination of one or more external and internal data attributes.  It merely describes the intended result of the invention, i.e. that the data will be clustered based on a similarity of information’2.  As such, Applicant’s disclosure fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

	Claim 1 further recites the limitations of “predicting one or more packets that can influence the exchange of packets pertaining to said instrument, using a predictive model, wherein said predictive model is built from the components generated out of clusters and said components are formed before building of the predictive model which avoids the problems occurring in the model due to correlation in input/independent variables”; ”; however, Applicant’s disclosure fails must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Turning to Applicant’s specification:
	[It is initially noted that the term ‘packets’ is not defined or described in Applicant’s specification]

[0003] Prediction of packets of information for simulating scenarios for assessing exchange of packets pertaining to one or more instruments is highly valuable. However, to have relevance, it is imperative that predictive models designed for such predictions, predict packets that are as close to actual values as possible.

[0004] A well designed predictive model predicts packets of information based on data attributes obtained from the parties involved in the exchange of packets pertaining to said instrument. The information predicted holds great value in assessing the nature of exchange of packets pertaining to the instrument, which further determines the state of the instrument. 

[0044] Embodiments explained herein generally relate to the exchange of packets of information pertaining to an instrument. In particular, the disclosure relates to packets of information obtained from a predictive model that is built upon available data from networked databanks.

[0045] In an embodiment, a method and system are disclosed for exchanging packets of  information pertaining to an instrument. In particular, a method and system are disclosed to predict one or more packets of information using a predictive model, wherein the one or more packets of information have an influence over the exchange of the packets of information pertaining to the instrument.

[0046] In an aspect, the method is disclosed for exchanging packets pertaining to an instrument, said method comprising the steps of: filtering insignificant variables, clustering instrument transaction data; reducing the dimension of data clusters; and predicting one or more packets using a predictive model.
	
	Nowhere in the above cited paragraphs, or elsewhere in Applicant’s disclosure, is any description or definition of a ‘packet’.
	
	Further, Applicant’s specification fails to disclose HOW the prediction of ‘one or more packets’ is carried out, nor does it provide any description of the ‘predictive model’ used to make said predictions. .  Turning to Applicant’s specification:

[0045] In an embodiment, a method and system are disclosed for exchanging packets of information pertaining to an instrument. In particular, a method and system are disclosed to predict one or more packets of information using a predictive model, wherein the one or more packets of information have an influence over the exchange of the packets of information pertaining to the instrument.
[0049] In another aspect, the proposed method involves predicting one or more packets that can influence the exchange of packets pertaining to said instrument, using a predictive model, wherein said predictive model is built from data from the one or more filtered clusters and the components and said predictive model is built after the formation of said filtered clusters and components.

[0054] In another aspect, a system is disclosed for exchanging packets pertaining to an instrument, said system comprising: non-transitory storage device; and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines include: a data unit, which when executed by the one or more processors, retrieves and collates instrument transaction data and any or a combination of one or more external and internal data attributes; a clustering unit, which when executed by the one or more processors, clusters the data variables based on similarity of information; a dimension reduction unit, which when executed by the one or more processors, reduces the dimension of the clusters; a modelling unit, which when executed by the one or more processors, builds a predictive model; a testing unit, which when executed by the one or more processors, tests the predictive capability of said predictive model; and a prediction unit, which when executed by the one or more processors, predicts one or more packets.

[0058] In another aspect, the modelling unit builds a predictive model to predict one or more packets that can influence the exchange of packets pertaining to said instrument, based on the clusters and components obtained.

[0060] In another aspect, the prediction unit predicts one or more packets that can influence the exchange of packets pertaining to said instrument.

[0062] FIG. 1 illustrates a system diagram for exchanging packets pertaining to an instrument. In an embodiment, said system 100 comprises: a data acquisition unit 108; a clustering unit 110; a dimensional reduction unit 112; a modelling unit; a testing unit; and a prediction unit 118.

[0075] In another embodiment, the modelling unit 114 builds a predictive model based on the components obtained from the dimensional reduction unit 112 that can predict one or more packets of information that would influence the overall exchange of packets of information pertaining to the instrument.

[0077] In an aspect, the stepwise variable selection process results in a subset of variables from a larger set that would result in a predictive model with good predictability. Said model can be used to predict one or more packets of information that can influence the exchange of packets of information pertaining to the instrument.

[0081] In another embodiment, the prediction unit 118, if the proposed model is valid, performs a prediction and the results are one or more packets of information that can influence the exchange of packets of information pertaining to the instrument.

[0082] FIG. 2 illustrates a flow diagram for a method to determine exchange of packets pertaining to an instrument. In an embodiment, said method 200 comprises steps of: data clustering 202; dimension reduction 204; predictive modelling 206; and result analysis 208.

[0089] In another embodiment, in step 206, the proposed predictive model is constructed based on the components obtained from step 204, said model being able to predict one or more packets of information that can influence the exchange of packets of information pertaining to the instrument.

[0092] In another embodiment, in step 208, the proposed model, if found valid, predicts one or more packets of information that can influence the exchange of packets of information pertaining to the instrument.

[0095] In another embodiment, the proposed method and system can be utilised to factor or take into account various internal and/or external variables that are statistically significant and are independent for usage in statistical models / machine learning algorithms, so as to arrive at numeric value of PD of an individual exposure.

	Further, none of the paragraphs under Working Example ([0093] – [0142]) mention, teach, or describe any use of any model with packets (noting that in paragraphs [0093] – [0142], the term “packet” is not mentioned). 

	Applicant’s disclosure fails to provide any description, steps, instructions, etc. that show HOW the predictive model is built, how the components are used to build said model, or any examples of the predictive model, nor how it predicts one or more packets that can influence the exchange of packets pertaining to said instrument, using a predictive model. It merely describes the intended result of the invention, i.e. that a predictive model will predict one or more packets’3.  As such, Applicant’s disclosure fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

	Claims 2 – 5 are dependent from claim 1, and have the same deficiencies under 35 USC 112(a). 
	Claim 6 recites similar limitations to those found in claim 1, and has the same deficiencies under 35 USC 112(a). 
	Claim 7 depends from claim 6, and has the same deficiencies under 35 USC 112(a). 

	In further respect to claim 4, it recites “The method as claimed in claim 1, wherein the predicted Probabilities of Default are transformed to variable Distance to Default such that the Default Distribution is normalised across each individual sector of origin”; however Applicant’s specification fails to describe or disclose what is meant by ‘Probabilities of Default’, nor does it describe how said ‘Probabilities of Default’ are ‘transformed to variable Distance to Default such that the Default Distribution is normalised across each individual sector of origin’, as claimed, or what is meant by ‘the Default Distribution’.  As such, Applicant’s disclosure fails must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. .  Turning to Applicant’s specification:

[0052] In another aspect, the predicted default probabilities are transformed to variables such that the default distribution is normalised across each individual sector of origin.

[00101] FIG. 4 illustrates the representation of computed Distance to Default that leads to expressing the credit distribution in a normal distribution.

[00102] In an embodiment, the proposed method and system can compute Distance of Default ("D2D"), which is the distance between the value of Z-score of transformed PD and 4 (i.e. upper 4 sigma limit). Further, the computed D2D facilitates ranking of exposures with reference of absolute default where PD = 1.

[00103] In another embodiment, D2D can lie between 0 and 8, and thereby, accounts having Distance to Default close to O have high potential to become a non-performing asset ("NPA"). In another embodiment, D2D can be computed as 4 - z-score (transformed PD), where, z-score is the standardized value of the transformed PD.

	Applicant’s disclosure fails to provide any description, steps, instructions, etc. that show what is meant by “Probabilities of Default”, how it is predicted, or how it ties into the prediction of packets.  Further, there is no description of HOW the ‘predicted Probabilities of Default are transformed to variable Distance to Default such that the Default Distribution is normalised across each individual sector of origin’.  It merely describes the intended result of the invention4.  As such, Applicant’s disclosure fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 – 5  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation “filtering out the insignificant attributes/variables based on significance of information about the default, to get a corresponding one or more filtered variables containing information about the default”, however there is a lack of antecedent basis for the limitations of  ‘the insignificant attributes/variables’ and ‘the default’.  Further, it is unclear what data is being filtered.  Further, the term “insignificant” is a relative term which renders the claim indefinite. The term “insignificant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear what attributes / variables would be filtered.  Correction is required. 

	Claim 1 further recites “generation of clusters of variable names based on the correlation amongst them, and clubbing the variables based on correlation”, however it is unclear what is being performed in this limitation, as it is not a step, nor is further describing a previous step. It is merely a statement. Correction is required. 

	Claim 1 further recites “transforming the set of partially and highly correlated variables into uncorrelated variables, called components”, however there is a lack of antecedent basis for this limitation.  Further, it is unclear what the set of partially and highly correlated variables originates from to be transformed. Correction is required. 
	
	Claims 2 – 5 are dependent from claim 1, and have the same deficiencies under 35 USC 112(b).
	In further respect to claim 4, it recites “The method as claimed in claim 1, wherein the predicted Probabilities of Default are transformed to variable Distance to Default such that the Default Distribution is normalised across each individual sector of origin”	, however there is a lack of antecedent basis for the limitation of “the predicted Probabilities of Default”.   Further, it is unclear how this claim further limits the parent claim.  Correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of filtering out the insignificant attributes/variables based on significance of information about the default, to get a corresponding one or more filtered variables containing information about the default; clustering instrument transaction data and any or a combination of one or more external and internal data attributes, based on similarity of information to get one or more clusters; generation of clusters of variable names based on the correlation amongst them, and clubbing the variables based on correlation; transforming the set of partially and highly correlated variables into uncorrelated variables, called components; and predicting one or more packets that can influence the exchange of packets pertaining to said instrument, using a predictive model, wherein said predictive model is built from the components generated out of  clusters and said components are formed before building of the predictive model which avoids the problems occurring in the model due to correlation in input/independent variables. These limitations, as drafted, is / are a process that, under its broadest reasonable interpretation, covers mathematical calculations for performing fundamental economic practices / commercial interactions (e.g. loan default prediction), by performance of the limitations in the human mind.5  The claimed limitations provide for an require no computer or other components, and are using mathematical calculations to determine a probability of influence for an instrument (e.g. a loan). 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 1 provides no other elements other than the abstract idea per se; independent claim 6 provides the additional elements of a non-transitory storage device, and one or more processors; however these are recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 5:
	Claim 2 merely further describes the data;
	Claim 3 merely describes the intended use of the data;
	Claim 4 merely describes additional mathematical calculations;
	Claim 5 merely recites additional mathematical calculations. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 – 5 contain no additional elements, and because, in respect to claims 6 and 7, the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a non-transitory storage device, and one or more processors] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry6  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0149]-[0153], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation7.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 (as best interpreted in light of the 112(a) and 112(b) rejections) are rejected under 35 U.S.C. 103 as being unpatentable over Showalter et al. (U.S. 2015/0127415, hereinafter Showalter) in view of Mun (U.S. 2015/0058260).

In respect to claim 1, Showalter discloses (as best interpreted in light of the 112(a) and 112(b) rejections)  a method for exchanging packets pertaining to an instrument, said method comprising steps of:
	filtering out the insignificant attributes/variables based on significance of information about the default, to get a corresponding one or more filtered variables containing information about the default (see at least [0038] At 204, the raw loan data is cleaned. For example, the loan data may have been modified during the course of a loan. These modifications are removed and the loan data is restored to the data values as of loan origination time. The raw loan data can include borrower income and employment information, bankruptcy documentation, accountant letters, asset documentation, gift letters, bank statements, debts, loan payment hi story, property valuation, and compliance requirements. Processing continues to 206);
	clustering instrument transaction data and any or a combination of one or more external and internal data attributes, based on similarity of information to get one or more clusters; 	generation of clusters of variable names based on the correlation amongst them, and clubbing (i.e. grouping) the variables based on correlation;  	transforming the set of partially and highly correlated variables into uncorrelated variables, called components (see at least [0040] At 208, deficiency codes associated with defects in the loans are aggregated into groups of related defects ( e.g., income defects, property defects, and the like). These groups or clusters of related defects can establish dimensions for evaluation by the risk model. The deficiency codes can be generated from one or more audit findings associated with the loan. The audit findings can include indications of an error, a misrepresentation or fraud related to one or more of borrower income and employment information, bankruptcy documentation, accountant letters, asset documentation, gift letters, bank statements, debts, loan payment history, property valuation, and compliance requirements. Processing continues to 210. [0041] At 210, variables are selected for use in a risk model. The variables are selected based on the correlation between the variable and a defect in the loans. For example, a model can include a predetermined number of dimensions (or clusters of one or more variables) that can help enable an analyst, underwriter, servicer or investor to make decisions regarding a loan. Processing continues to 212. [0042] At 212, a model is created based on the selected variables. [0043] The plurality of dimensions in a model can help determine which loans (or loan applications) may contain manufacturing defects that correlate to specific loan outcomes ( e.g., default). Thus, the model can help identify, correct or avoid loans that are likely to contain manufacturing defects that may lead to an adverse outcome (e.g., default) for the lender or loan buyer. (0044] A coefficient can be selected for each variable to Weight the variable relative to the other variables in the model. It will be appreciated that202-212 can be repeated in whole or in part in order to accomplish a contemplated risk model task).
	Showalter may not disclose, however Mun (as best interpreted in light of the 112 rejections, above) predicting one or more packets that can influence the exchange of packets pertaining to said instrument, using a predictive model, wherein said predictive model is built from the components generated out of clusters and said components are formed before building of the predictive model which avoids the problems occurring in the model due to correlation in input/independent variables ( see at least [0042] – [0048], noting [0042] FIG. 02 illustrates an example of the system's computation of credit probability of default, starting with whether there exists historical data 016, and if the analysis is on a company 017 that is public 018 or private 019. If the entity to be analyzed is publicly traded, the system method applies an external options probability of default model 022, computes and generates the results 025 and allows future back testing 026 in the future and generate results reports 027, and further back testing 028 if required. If the company to be analyzed is privately held without market comparable firms, we apply the Merton internal model 023, versus a market options model 024 if broad-based market comparables exist. In contrast, is there are traded investments like bonds, a yields/spread model 021 is used in the system. If the entity to be analyzed is an individual instead, the maximum likelihood model is applied
030, versus external data sets are used 031, or simulation is applied if no external data exists 029; further noting [0044] FIG. 04 illustrates the system's exposure at default computations where depending if the bank's data are already stratified into different groups, we can perform a statistical distributional fitting 038, or perform the stratification first and then perform the fitting 045. If the data are lumped into groups, the system applies a credit plus model 046 to generate the results 040 and appropriate reports 041, with an  opportunity for stress and back testing 042 over time to determine if credit risks have changed or migrated over time 043, and if so, we would re-run a simulation on the inputs to determine the impacts of the risk changes 039; further noting [0048] FIG. 08 illustrates how the probability of default, exposure at default, and loss given default 073 are combined into a portfolio of expected losses 074 to compute and simulate 075 the expected and unexpected losses 076 by applying value at risk models. Correlations 077 among the individual groups of credit and debt lines are considered and multiple classes and groups 079 are combined and the portfolio analysis report 078 is generated). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination / substitution itself- that is the computation of credit probability of default using public and private information of Mun with the risk model for loan default risk in Showalter. 
Thus, the simple combination of one known element with another producing a predictable result of using a probability of default using public and private information to improve the risk modeling for loan default,  renders the claim obvious. 
	
	Further, it is noted that functional recitation(s) using the word “for,” “adapted to,” or other functional language (e.g. see claim 1 which recites “which avoids the problems”) have been considered but are given little patentable weight8 because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, the Examiner has considered the functional language.  However, in a product claim, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”);  In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2111.04 (stating that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))) and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

In respect to claim 2, the combined invention of Showalter and Mun disclose the method as claimed in claim 1 (see Id.), Showalter further disclosing wherein the external data attributes can be obtained from external governmental and non-governmental sources in a structured and unstructured way (see at least [0036] FIG. 2 is a flowchart showing an example method 200 for generating a loan manufacturing defect risk assessment model. Processing begins at 202, where raw loan data, including a forensic audit finding for each loan, is obtained. The model can be built using a data repository of loan information and audit findings associated with each loan. The data repository can include a statistically significant number of loans (e.g., more than one million)). 

In respect to claim 3, the combined invention of Showalter and Mun disclose the method as claimed in claim 1 (see Id.), Showalter further disclosing wherein the instrument transaction data and any or a combination of one or more external and internal data attributes are merged, converted to variables and used in predictive models (see at least [0036] FIG. 2 is a flowchart showing an example method 200 for generating a loan manufacturing defect risk assessment model. Processing begins at 202, where raw loan data, including a forensic audit finding for each loan, is obtained. The model can be built using a data repository of loan information and audit findings associated with each loan. The data repository can include a statistically significant number of loans (e.g., more than one million); see further [0041] At 210, variables are selected for use in a risk model. The variables are selected based on the correlation between the variable and a defect in the loans. For example, a model can include a predetermined number of dimensions (or clusters of one or more variables) that can help enable an analyst, underwriter, servicer or investor to make decisions regarding a loan. Processing continues to 212. [0042] At 212, a model is created based on the selected variables).

In respect to claim 4, the combined invention of Showalter and Mun disclose the method as claimed in claim 1 (see Id.), Mun further disclosing (as best interpreted in light of the 112(a) and 112(b) rejections) wherein the predicted Probabilities of Default are transformed to variable Distance to Default such that the Default Distribution is normalised across each individual sector of origin (see at least [0080] Probability distributions are either discrete or continuous. Discrete probability distributions describe distinct values, usually integers, with no intermediate values and are shown as a series of vertical bars. A discrete distribution, for example, might describe the number of heads in four flips of a coin as 0, 1, 2, 3, or 4. Continuous probability distributions are actually mathematical abstractions because they assume the existence of every possible intermediate value between two numbers; that is, a continuous distribution assumes there is an infinite number of values between any two points in the distribution. However, in many situations, you can effectively use a continuous distribution to approximate a discrete distribution even though the continuous model does not necessarily describe the situation exactly. Probability Density Functions, Cumulative Distribution Functions, and Probability Mass Functions [0081] In mathematics and Monte Carlo simulation, a probability density function (PDF) represents a continuous probability distribution in terms of integrals. If a probability distribution has a density of f(x), then intuitively the infinitesimal interval of [x, x+dx] has a probability off(x)dx. The PDF therefore can be seen as a smoothed version of a probability histogram; that is, by providing an empirically large sample of a continuous random variable repeatedly, the histogram using very narrow ranges will resemble the random variable's PDF).

In respect to claim 5, the combined invention of Showalter and Mun disclose the method as claimed in claim 1 (see Id.), Mun further disclosing wherein a back-testing process is carried out to verify the predictive capability of and estimation of miss-classifications by the model, by utilising test data (see at least [0042] FIG. 02 illustrates an example of the system's computation of credit probability of default, starting with whether there exists historical data 016, and if the analysis is on a company 017 that is public 018 or private 019. If the entity to be analyzed is publicly traded, the system method applies an external options probability of default model 022, computes and generates the results 025 and allows future back testing 026 in the future and generate results reports 027, and further back testing 028 if required. If the company to be analyzed is privately held without market comparable firms, we apply the Merton internal model 023, versus a market options model 024 if broad-based market comparables exist. In contrast, is there are traded investments like bonds, a yields/spread model 021 is used in the system. If the entity to be analyzed is an individual instead, the maximum likelihood model is applied 030, versus external data sets are used 031, or simulation is applied if no external data exists 029; see further [0044] FIG. 04 illustrates the system's exposure at default computations where depending if the bank's data are already stratified into different groups, we can perform a statistical distributional fitting 038, or perform the stratification first and then perform the fitting 045. If the data are lumped into groups, the system applies a credit plus model 046 to generate the results 040 and appropriate reports 041, with an opportunity for stress and back testing 042 over time to determine if credit risks have changed or migrated over time 043, and if so, we would re-run a simulation on the inputs to determine the impacts of the risk changes 039).
	

Claims 6 and 7 recite a system performing the same limitations found in claims 1 – 5, and are rejected using the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        2 See Id. 
        
        3 See Id. 
        
        4 See Id. 
        
        5 See MPEP 2106.04(a)(2) I. B. and C., MPEP 2106.04(a)(2) II. A. and B.,   and MPEP 2106.04(a)(2) III. B. and C.  
        6 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        7 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        8 See e.g. In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight.).